Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ray Persino on May 27, 2022.

The application has been amended as follows: 


1. 	(Currently Amended) A method of receiving content from a target device, the method comprising:
receiving, at a mobile communication device, a first input by a user; 
searching for a plurality of target devices located in an orientation region that is based on a direction in which the mobile communication device is oriented, in response to the first input;
based on a wireless connection between the mobile communication device and the plurality of target devices via a first communication protocol, displaying a plurality of display portions corresponding to the plurality of target devices, respectively, wherein each of the plurality of display portions has a same shape and includes a different image specific thereto identifying a respective target device of the plurality of target devices by other than the image comprising an alphanumeric target device identifier and other than the image comprising a visual representation of a physical appearance of the respective target device; 
based on a determination of a target device among the plurality of target devices that is most in a front direction in which the mobile communication device is oriented while changing the direction in which the mobile communication device is oriented, displaying a display portion, which corresponds to the target device among the plurality of target devices that is most in the direction in which the mobile communication device is oriented, with an enlarged size of a same display portion;
selecting the target device in response to a second input;
wirelessly receiving a preview content directly from the target device with a second communication protocol different from the first communication protocol; 
wirelessly receiving, with the second communication protocol, content corresponding to the preview content directly from the target device in response to a determination of receiving the content corresponding to the preview content from the target device;
receiving second content from a second target device located in the front direction of the mobile communication device; and
simultaneously outputting, at the mobile communication device, mixed content which contains the content corresponding to the preview content and the second content. 
2. 	(Currently Amended) The method of claim 1, further comprising:
establishing a wireless connection between the mobile communication device and the target device based on the selecting of the target device. 

3. 	(Currently Amended) The method of claim 1, further comprising
displaying an indication of a wireless connection between the mobile communication device and the target device via augmented reality. 

4. 	(Currently Amended) The method of claim 1, further comprising: 
establishing wireless connections with each of the plurality of target devices based on the direction in which the mobile communication device is oriented; and
disconnecting the wireless connections with the plurality of target devices other than the target device most in the direction in which the mobile communication device is oriented, based on the second input. 

5. 	(Currently Amended) The method of claim 1, further comprising:
displaying, on a screen, a representation of whether to connect with the target device before the receiving of the content. 

6. 	(Currently Amended) The method of claim 1, further comprising:
establishing the wireless connection between the mobile communication device and the plurality of target devices via the first communication protocol. 

7. 	(Currently Amended) The method of claim 6, further comprising: 
displaying, at the mobile communication device, all of the plurality of target devices with which the mobile communication device is capable of communicating content through a wireless connection.


13.	(Currently Amended) A mobile communication device comprising:
a user input device; 
at least one processor configured to: 
receive a first input via the user input device, 
search for a plurality of target devices located in an orientation region that is based on a direction in which the mobile communication device is oriented, in response to the first input, 
based on a wireless connection between the mobile communication device and the plurality of target devices via a first communication protocol, control to display a plurality of display portions corresponding to the plurality of target devices, respectively, wherein each of the plurality of display portions has a same shape and includes a different image specific thereto identifying a respective target device of the plurality of target devices by other than the image comprising an alphanumeric target device identifier and other than the image comprising a visual representation of a physical appearance of the respective target device, 
based on a determination of a target device among the plurality of target devices that is most in a front direction in which the mobile communication device is oriented while changing the direction in which the mobile communication device is oriented, display a display portion, which corresponds to the target device among the plurality of target devices that is most in the direction in which the mobile communication device is oriented, with an enlarged size of a same display portion, and
select the target device in response to a second input; 
a transceiver configured to: 
wirelessly receive a preview content directly from the target device with a second communication protocol different from the first communication protocol, 
wirelessly receive, with the second communication protocol, content corresponding to the preview content directly from the target device in response to a determination of receiving the content corresponding to the preview content from the target device, and
receive second content from a second target device located in the front direction of the mobile communication device; and
an output device configured to simultaneously output, at the mobile communication device, mixed content containing the content corresponding to the preview content and the second content. 


15. 	(Currently Amended) The mobile communication device of claim 13, wherein the at least one processor is further configured to control to display, on a screen, a representation of whether to connect with the target device before the content is transmitted.


16. 	(Currently Amended) The mobile communication device of claim 13, wherein the at least one processor is further configured to establish the wireless connection between the mobile communication device and the plurality of target devices via the first communication protocol.


18. 	(Currently Amended) The mobile communication device of claim 13, wherein the at least one processor is further configured to: 
establish wireless connections with each of the plurality of target devices based on the direction in which the mobile communication device is oriented, and
disconnect the wireless connections with the plurality of target devices other than the target device most in the direction in which the mobile communication device is oriented, based on the second input.



20. 	(Currently Amended) A non-transitory computer-readable recording medium having recorded thereon a computer program, which, when executed by at least one processor of a mobile communication device, causes the at least one processor to:
control to receive, at the mobile communication device, a first input by a user; 
search for a plurality of target devices located in an orientation region that is based on a direction in which the mobile communication device is oriented, in response to the first input;
based on a wireless connection between the mobile communication device and the plurality of target devices via a first communication protocol, display a plurality of display portions corresponding to the plurality of target devices, respectively, wherein each of the plurality of display portions has a same shape and includes a different image specific thereto identifying a respective target device of the plurality of target devices by other than the image comprising an alphanumeric target device identifier and other than the image comprising a visual representation of a physical appearance of the respective target device; 
based on a determination of a target device among the plurality of target devices that is most in a front direction in which the mobile communication device is oriented while changing the direction in which the mobile communication device is oriented, displaying a display portion, which corresponds to the target device among the plurality of target devices that is most in the direction in which the mobile communication device is oriented, with an enlarged size of a same display portion;
select the target device in response to a second input;
control to wirelessly receive a preview content directly from the target device with a second communication protocol different from the first communication protocol; 
control to wirelessly receive, with the second communication protocol, content corresponding to the preview content directly from the target device in response to a determination of receiving the content corresponding to the preview content to the target device;
control to receive second content from a second target device located in the front direction of the mobile communication device; and
control to simultaneously output, at the mobile communication device, mixed content which contains the content corresponding to the preview content and the second content.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art references do not show a mobile communications device which changes the size of a displayed portion of a screen to be larger when pointed at a target device, receiving preview content from that (first) target device and simultaneously outputting/displaying (mixed content which includes both) the preview content from the first target device and content from a second target device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652. The examiner can normally be reached Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646